Citation Nr: 9917774	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a panic disorder 
with agoraphobia and a dysthymic disorder.

3.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In the former rating decision, the RO apparently 
established service connection for the residuals of the 
orbital fracture of his left eye and assigned a 10 percent 
evaluation, effective August 1, 1992.  In that same decision, 
the RO also denied service connection for organic heart 
disease.  In the latter rating action, dated in July 1997, 
the RO denied the veteran's claims for service connection for 
PTSD as well as for a panic disorder with agoraphobia and a 
dysthymic disorder.  The veteran timely appealed these 
determinations to the Board.

In December 1998, the veteran appeared in Washington, DC, for 
a hearing conducted by the undersigned Board Member.  During 
the hearing, the veteran specifically withdrew his claim 
regarding the propriety of the initial rating that was 
assigned for the service-connected residuals of the orbital 
fracture of his left eye.  Accordingly, this issue is not 
before the Board.  See 38 C.F.R. § 20.204 (1998).  

In his statements and testimony, the veteran asserted that he 
was not able to work due to his psychiatric disability.  
Further, several examiners have indicated that the veteran is 
indeed unemployable due to his PTSD, panic disorder with 
agoraphobia and his dysthymic disorder.  The record thus 
raises the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  In addition, during the hearing, the veteran 
asserted that his heart disability was secondary to his 
psychiatric disability.  In light of his contentions and the 
following decision establishing service connection for a PTSD 
and for a panic disorder with agoraphobia and a dysthymic 
disorder, the veteran's claims for a total disability rating 
based on individual unemployability due to service-connected 
disabilities and for secondary service connection for heart 
disability are referred to the RO for appropriate action.

Additional evidence was received during, and shortly after 
the veteran's hearing that will be considered in connection 
with the instant appeal.

In February 1999, the Board received the veteran's motion to 
amend the hearing transcript, which has been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran did not serve in combat during his period of 
active service; however, the record contains corroborating 
evidence that he suffered a personal assault during service 
and that such experience was stressful to him.  

3.  There is an approximate balance of positive and negative 
medical evidence of record on the question of whether the 
veteran, in fact, has PTSD related to his in-service 
stressful experience.  

4.  The preponderance of the medical evidence of record 
indicates that the veteran now has a panic disorder with 
agoraphobia and a dysthymic disorder that is related to his 
active military service.  




CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).

2.  The criteria for service connection for a panic disorder 
with agoraphobia, as well as dysthymic disorder, have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As a preliminary matter, the Board observes that, 
unfortunately, despite diligent efforts by the RO to do so, 
the veteran's claims folder could not be located.  A rebuilt 
claims folder had been furnished to the Board for appellate 
purposes.  In addition, at his December 1998 hearing, the 
veteran submitted, accompanied by a waiver of RO 
consideration, among other things, copies of his service 
medical records. 

The service medical records show that on May 4, 1992, the 
veteran was seen for complaints of having frontal headaches 
subsequent to falling out of a bed and that he was diagnosed 
as having an abrasion on his left forehead.  The service 
medical records, however, are silent for any complaints, 
findings or diagnosis of psychiatric disability, and the 
veteran acknowledges not seeking any treatment for 
psychiatric problems during that time.  His psychiatric 
evaluation at separation was normal.  

The veteran's basic contention is that, prior to service, he 
had no psychiatric problems, but that, since suffering a 
personals assault during service, he has had chronic 
psychiatric disability.  In his statements and testimony, he 
reports that, at approximately 3:50 a.m. on May 3, 1992, 
while returning from celebrating his birthday (the record 
shows that he was born on May [redacted], 1960), he was 
physically assaulted by Sgt. [redacted].  He states that he 
was inebriated when he returned to the barracks and that he 
attempted to go to sleep.  In addition, he reports that he 
was assigned to the lower bunk of a bunk bed and that he 
shared quarters with three other privates.  

The veteran asserts that Sgt. [redacted] added his name to the 
list of those individuals who had been designated to perform 
KP (kitchen patrol) duty that morning and that he had 
directed him to report there.  He maintains that Sgt. [redacted] 
attempted to awaken him so that he could perform that 
assignment.  The veteran reports that, in doing so, Sgt. 
[redacted] overturned his bunk while he was sleeping in it (the 
incident).  Sgt. [redacted] then "yelled at him" and ordered 
him to report to KP duty.  He contends that he reported as 
directed, but that he experienced headaches and chest pains.  
In addition, the veteran alleges that, subsequent to that 
time, Sgt. [redacted] repeatedly harassed him.  In this regard, 
he testified that he was placed on light duty after reporting 
to the dispensary on the day following the incident, but 
that, despite that profile, Sgt. [redacted] subsequently ordered 
him and another private to go out "in the pourin' down rain 
and shovel dirt and grass."  The veteran testified that he 
reported the incident to the Inspector General's (IG) office 
for investigation.  He maintains that, since that time, he 
has suffered from anxiety, nervousness, flashbacks, sleep 
disorder and nightmares relating to the May 3, 1992, assault.

In addition, among the lay statements of record is an undated 
statement, evidently drafted by the veteran, in which he 
reported, "On the nite morn of May 3, 1992, Sgt. [[redacted]] 
tossed me, Pvt. [redacted], out of my bunk at (3:50 
a.m.).  I sustained a lump in my head!"  This statement was 
signed by the veteran and, apparently, three of his 
roommates, one of which was [redacted].  Following the 
four signatures is an additional statement, "This is the 
statement signed by three soldiers that witnessed the 
assault."

Significantly, also of record is a DA Form 2823, dated on 
June 2, 1992, which contained a sworn affidavit that was 
signed by Mr. [redacted], one of the veteran's roommates.  
According to the affidavit, Mr. [redacted], in a two-page 
statement, essentially corroborated all the essential details 
of the incident as reported by the veteran.

Moreover, in a DA Form 2823, dated on June 5, 1992, Sgt. 
[redacted] also essentially confirmed that the basic elements of 
the veteran's claim.  In his sworn affidavit, Sgt. [redacted] 
stated, in pertinent part, that he selected the veteran to 
perform KP duty because he was short approximately seven 
"KP's" and that when the veteran failed to report for such 
duty, he attempted to awaken him.  He testified that, in an 
attempt to do so, he "proceeded to shake the mattress 
several times up and down."  Of particular note, he added, 
"I lifted mattress too high on the last time and in 
conjunction with the shaking before, the mattress had slipped 
more toward the side and Pvt. [redacted] and the mattress went 
to the floor."  Further, he testified that, when the veteran 
reported to KP duty, he complained that his head hurt because 
he had hit it on the wall locker and on the floor.  Sgt. 
[redacted] added that Pvt. [redacted]'s attitude "steadily 
increas[ed] for the worse," and noted that the veteran 
stated that he believed that "he was going to die."  
Finally, Sgt. [redacted] indicated that, on the day following 
the incident, the veteran reported to the IG his account of 
what had occurred.

The post-service medical evidence shows that the veteran has 
received substantial treatment for his psychiatric problems.  
A September 1994 VA hospital discharge summary reflects that 
the veteran was treated for complaints of chest pains that 
radiated across the left thorax and into the back of the head 
and down his left arm.  In addition, the veteran associated 
the pain with anxiety.  According to the discharge summary, 
the veteran reported that the chest pain began during 
service.  During the hospitalization, the veteran was noted 
to suffer from anxiety and nervousness, and that he had an 
associated sleep disorder.  The diagnosis was anxiety, which, 
according to the discharge summary, contributed to his chest 
pain.   The hospitalization report does not contain a medical 
opinion relating to the etiology of the veteran's anxiety.

In an April 1995 private medical report, the physician, Dr. 
Robin B. Tassinari, who is a Professor of Psychiatry and 
Internal Medical at The Albany Medical College, stated that 
she had initially seen the veteran the previous month on 
behalf of the New York State Department of Social Services 
Office of Disability Determinations.  Dr. Tassinari indicated 
that, during her interview of the veteran, they had discussed 
"at length" his extensive cardiovascular problems that he 
reported had started during service following a personal 
assault.  She observed that the veteran had been evaluated at 
several hospitals for his cardiovascular abormality and that, 
during one hospitalization (i.e., the September 1994 VA 
hospitalization), he was diagnosed as having anxiety.  

Dr. Tassinari reported that her examination of the veteran 
revealed that "it was clear that the history and symptoms, 
even present today, are consistent with the criteria for 
Panic Disorder."  She added, "It is quite common for a 
Panic Disorder to commence following serious trauma or loss 
and certainly, in this particular case, the trauma that he 
described would be sufficient to precipitate such a diagnosis 
in a susceptible individual.  Dr. Tassinari concluded by 
saying, "My feeling is, therefore, that the Panic Disorder 
symptoms which presented as cardiac (and which commonly do) 
were temporally related to the incident in [military service] 
and that it is very probable that the incident was causative 
in the etiology of his Panic Disorder which is still 
present."

Also of record is a May 1995 private medical report that was 
prepared by a physician and a psychologist at Phobia and 
Anxiety Disorders Clinic in Albany, New York.  According to 
the report, the veteran was evaluated on two occasions, in 
March and April, 1995.  The examiners indicated that the 
veteran sought treatment primarily because he had been 
experiencing "sudden rushes of intense fear and 
discomfort."  In addition, the examiners reported that the 
rushes were usually accompanied by a number of physical 
symptoms, including an accelerated heart rate, sweating, 
trembling, short of breath, nausea, lightheadedness, feelings 
of unreality and numbing sensations.  The examiners further 
commented that "in the past month, he has had ninety panic 
attacks characterized by the above symptoms."  They also 
noted that the veteran feared that he might "die or lose 
control as a result of these attacks."

After discussing the findings obtained from the mental status 
testing, the examiners concluded that the veteran's principal 
diagnosis was panic disorder with agoraphobia; they also 
diagnosed him as suffering from dysthymic disorder.  The 
examiners did not offer an opinion with respect to the 
etiology of the veteran's psychiatric disabilities.

In a VA psychiatric assessment, dated in August 1995, the 
examiners reported that the veteran initially was treated by 
the Mental Health Clinic (MHC) from October 1994 to March 
1995 and that he thereafter received treatment from private 
examiners.  The report presents a history and symptomatology 
of the veteran's psychiatric problems that it consistent with 
that discussed above.  In addition, according to the report, 
the veteran had been treating his "symptoms of anxiety and 
depression" with psychiatric medications that were 
prescribed by the VA physician who signed the report; that 
physician was identified as the Assistant Chief of Psychiatry 
(Assistant Chief of Psychiatry) at that VA medical facility.  
The report reflects that the veteran was diagnosed as having 
panic disorder with agoraphobia; and dysthymic disorder, late 
onset, moderate.  The physician indicated that the stressors 
included the assault during service; however, the examiner 
did not discuss whether the veteran had PTSD.

Also of record is a November 1995 determination of the Social 
Security Administration (SSA).  That decision indicates that 
the SSA found that the veteran was unemployable as a result 
of his psychiatric disabilities (specifically, due to his 
affective disorders and anxiety related disorders).  The 
decision did not address the etiology of the psychiatric 
disorders.

In June 1997, the veteran was afforded a formal VA 
psychiatric examination.  During the examination, the veteran 
reported a history of having psychiatric disability that is 
consistent with that noted above; he also indicated that he 
had suffered from chest pains and other cardiovascular-type 
symptoms.  A mental status evaluation revealed that the 
veteran did not suffer from hallucinations and that he was 
not delusional or otherwise psychotic.  In addition, the 
findings disclosed that his recent memory was impaired, 
although his remote memory was "totally intact."  The 
physician concluded that the veteran's psychiatric 
symptomatology did not fulfill all of the criteria required 
for a diagnosis of PTSD.  The examiner explained that, 
although the veteran had dreams and nightmares relating to 
the incident and that he was "somewhat easily frightened," 
he did not appear to have PTSD from the in-service assault.  
Instead, the examiner indicated that, as a result of that 
assault, the veteran had a panic disorder that fulfilled all 
of the criteria set forth in the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, (DSM-IV).  The examiner further 
opined that the veteran was unemployable.  The only 
psychiatric diagnosis was panic disorder with agoraphobia.

In a rating decision dated in June 1997, the RO denied 
service connection for PTSD on the ground that the disorder 
was not shown by the evidence of record.  The RO also denied 
service connection for a panic disorder with agoraphobia and 
dysthymic disorder on the basis that "this condition" was 
neither incurred nor aggravated by service.  In doing so, the 
RO reasoned that "[a]lthough a private psychiatrist has 
expressed an opinion that the veteran's [p]anic [d]isorder is 
related to an alleged in-service assault, the opinion is 
based on history and characterization of events by the 
veteran."

Thereafter, in August 1997, the VA examiners who had 
interviewed the veteran in August 1995 and who drafted a 
psychiatric evaluation dated that same month, prepared a 
follow-up report.  That report reflects a history of the 
veteran's psychiatric problems that is consistent with that 
noted above, but reflects that the veteran reported that the 
disability was worsening.  The examiners noted that they had 
again examined the veteran in August 1997, and based on the 
veteran's history and their findings from that interview, 
they reiterated the diagnoses of panic disorder with 
agoraphobia as well as dysthymic disorder.  The examiners 
also reaffirmed that the "stressors" included the in-
service assault.  The examiners again did not indicate 
whether the veteran suffered from PTSD.

Thereafter, in September 1997, those same VA examiners 
prepared another report in which they discussed their 
psychiatric assessment of the veteran.  They again noted the 
veteran's history of having been assaulted during service and 
of suffering from worsening anxiety symptoms since that time.  
Significantly, in addition to reiterating his prior diagnoses 
of panic disorder with agoraphobia, the physician stated, 
"He also meets the criteria for Post-Traumatic Stress 
Disorder (PTSD) at this time."  He explained that the 
veteran's social relationships were increasingly impaired and 
that he was very isolated.  In addition, he reported that the 
veteran suffered from nightmares of the "assault incident 
from which he awakens in a cold sweat."  The examiners 
further indicated that the veteran's PTSD was manifested by 
flashbacks of the incident, as well as anger and rage.  The 
diagnoses were panic disorder with agoraphobia and PTSD.  
With respect to these diagnoses, the examiners stated that 
the stressors included the in-service assault.

In addition, in September 1997, Dr. Tassinari prepared a 
detailed follow-up psychiatric report.  At the outset, Dr. 
Tassinari indicated that the report was based on a further 
interview of the veteran as well as her review of additional 
medical evidence.  She stated that there is no evidence that 
the veteran had any psychiatric disability prior to his 
period of service.  She further reported that a review of the 
sworn statements confirms that the veteran was "rolled off 
his bed."  Dr. Tassinari stated that, subsequent to that 
incident, the veteran began to experience anxiety and panic 
attacks that included chest pains, numbness in his arm, 
tightness in his chest, sweating, short of breath, a feeling 
of impending doom, weakness and nausea.  In addition, she 
observed that, subsequent to his separation from service, the 
veteran received significant treatment for cardiovascular 
symptomatology.

Significantly, Dr. Tassinari reported,

As I stated before, I saw [the veteran] 
in April of 1995 and I felt strongly that 
the "heart" symptoms that he 
experienced were related to a [p]anic 
[d]isorder which was precipitated by a 
traumatic event.  He was referred to the 
Phobias and Anxiety Disorders Clinic, 
which evaluated him in May 1995, and the 
diagnosis was [p]anic [d]isorder with 
agoraphobia, (as well as a diagnosis of 
[d]ysthymia) was confirmed after 
considerable evaluation.

Dr. Tassinari also noted the findings contained in the June 
1997 VA cardiovascular examination report, which were 
consistent with her conclusion that the symptomatology was 
psychiatric rather than cardiovascular in nature.  Dr. 
Tassinari next reported the conclusion of the June 1997 VA 
examiner that the veteran did not suffer from PTSD.  She also 
noted, however, that he diagnosed the veteran as having a 
panic disorder that was related to the in-service assault.  
In addition, she observed that in a VA psychiatric 
assessment, dated in August 1997, the psychiatrist reiterated 
that the in-service assault was productive of persistent 
worsening symptoms of anxiety.  In addition, she noted that 
that physician diagnosed the veteran as having a panic 
disorder with agoraphobia and dysthymic disorder that was due 
to the in-service assault.

Thereafter, Dr. Tassinari discussed the findings of mental 
status testing, which she reported were consistent with panic 
disorder with agoraphobia and dysthymia.  Significantly, she 
added, 

With regards to [PTSD], upon re-
evaluation of [the veteran's] symptom 
complex, I have to say that this is also 
part of his diagnostic picture.  It is 
clear that panic attacks occur, as well 
as agoraphobia, and that this was 
temporally related to the incident.  As I 
stated in my initial report, 
cardiovascular diagnosis and disease can 
be mistaken for [p]anic [d]isorder and, 
indeed, that happened.

Dr. Tassinari thereafter challenged the conclusion of the 
June 1997 VA psychiatric examiner that the veteran's 
condition did not satisfy the criteria for a diagnosis of 
PTSD.  In doing so, she discussed in great detail the 
veteran's psychiatric symptomatology, including anger; 
recurrent nightmares and intrusive thoughts of the traumatic 
event; avoidance behavior, especially for individuals wearing 
uniforms; anxiety; sleep disorder; diminished interests; 
increased arousal; a fear of intimacy; difficulty 
concentrating; and a fear of not expecting a normal life-span 
that followed the in-service event.  She further stated, "In 
conclusion, therefore, I do feel that, as I stated in my 
earlier report, his [p]anic [d]isorder symptoms, accompanied 
with agoraphobia, followed the traumatic event [during 
service].  This is not unusual and is commonly described in 
the literature.  The PTSD is also clear-cut."

Thereafter, in a brief April 1998 report, Dr. Tassinari 
stated that the veteran had been "under her care for quite 
some time" and indicated that the administrative errors and 
delays [by VA] in processing his claim had adversely affected 
the veteran's psychiatric disabilities.  She also essentially 
reaffirmed her opinion that those psychiatric disabilities 
were etiologically related to the veteran's period of 
service.

In April 1998, the veteran was afforded a second formal VA 
psychiatric examination.  During the examination, the veteran 
reported his family and professional history as well as a 
history of his psychiatric problems that is consistent that 
noted above.  In addition, he complained that, despite 
treating his psychiatric problems with medications, he 
suffered from nightmares, cold sweats, irritability, an 
inability to trust or concentrate, anxiety and a diminished 
sex drive since the in-service assault.

The examiner indicated that the veteran was awarded 
disability benefits from the SSA due to his panic disorder.  
In addition, he observed that the veteran stated that he 
suffered from recurrent palpitations due to his panic 
disorder.  The examiner reported that his interview of the 
veteran did not reveal any sign that he suffered from a 
thought disorder.  Significantly, he opined that the veteran 
did not suffer from PTSD.  In reaching that conclusion, he 
explained, 

This patient attempts to make a very 
powerful case for what seems to be a 
trivial bit of trauma.  It is hard for me 
to imagine that being rolled out of an 
army cot could have led to this kind of 
panic and disruption of his life as he 
describes.

In addition, although the examiner diagnosed the veteran as 
having a panic disorder, he did not think that it was related 
to service; however, the examiner offered no basis for that 
conclusion.  The diagnoses were panic disorder with 
agoraphobia and personality disorder.

Thereafter, in May 1998, the veteran was afforded another 
formal VA psychiatric examination.  The veteran reiterated a 
history and symptomatology of his psychiatric disability that 
was consistent with that noted above.  The examiner discussed 
the veteran's medical, social and professional history, 
including the reports prepared by Dr. Tassinari.  In 
addition, he performed mental status testing.  Based on his 
interview of the veteran, the results of the mental status 
testing and his review of the veteran's psychiatric records, 
the physician concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD required in DSM-IV.  He 
explained that the veteran was never in a life-threatening 
situation and is able to maintain close relationships as is 
evidenced by his recent marriage this year.  In addition, he 
stated that although the veteran had symptoms consistent with 
a diagnosis of panic disorder with agoraphobia, the 
connection between that diagnosis and the veteran's period of 
service was unclear.  The diagnosis was panic disorder with 
agoraphobia.  However, on Axis IV, he listed "Post-traumatic 
stress disorder."

In addition, VA outpatient treatment records, dated from June 
1995 to May 1998, show that the veteran was seen on several 
occasions for various psychiatric complaints.  In addition, 
the records reflect that he was diagnosed as having PTSD; 
anxiety disorder; anxiety; and depression.

Also of record is a June 1998 that was prepared by the Chief 
of Psychiatry at the of the VA Health Care Network of Upstate 
New York.  At the outset of his report, the physician 
indicated that, at the request of the veteran and his private 
psychiatrist, he interviewed the veteran the previous month 
in so that he could offer "another psychiatric opinion."  
In addition, he commented that he had reviewed the medical 
evidence prepared by Dr. Tassinari as well as by the 
physician who prepared the August 1995 and August and 
September 1997 VA medical reports.  Significantly, the 
psychiatrist reported "Both physicians were able to 
substantiate a diagnosis of PTSD.  Both physicians are board 
certified senior level psychiatrists with extensive 
experience in the field of PTSD and anxiety disorders."

In his report, the psychiatrist stated that he had reviewed 
the veteran's medical history, and discussed that history, 
beginning with the symptoms and complaints during service.  
In addition, he reported that a mental status examination 
revealed that the veteran was dysthymic, alert, oriented 
times three and something other than logical and coherent.  
The examination also revealed that he did not exhibit 
delusions or hallucinations, had no homicidal or suicidal 
ideation and that his cognitive functioning was grossly 
intact.  Based on his review of the records, his interview of 
the veteran and the results of the mental status evaluation, 
the psychiatrist concluded that the veteran suffered from 
PTSD.  In making that diagnosis, of particular note, the 
physician commented "[The veteran's] prior diagnosis of 
panic disorder is consistent with that of PTSD.  It is one 
component of a syndrome that [the veteran] exhibits and which 
began shortly after the initial traumatic episode and 
persisted during a period of intimidation during which [the 
veteran] feared for his physical safety."

Thereafter, in a July 1998 report, a VA physician, who 
identified himself as the Chief of Administrative Medicine, 
indicated that he had spoken with the examiner who prepared 
the May 1998 examination report in an attempt to "clarify" 
the May 1998 examiner's conclusion that, although the veteran 
had symptoms consistent with a panic disorder with 
agoraphobia, its relationship to his "short time in the 
service" is unclear.  According to the July 1998 report, the 
May 1998 physician responded that "he meant he had seen no 
clear relationship with the diagnosis of panic disorder and 
his military service."

Finally, at his December 1998 hearing, the veteran submitted, 
again accompanied by a waiver of RO consideration, a December 
1998 medical report that was written by Dr. Tassinari.  As a 
preliminary note, Dr. Tassinari indicated that this 
"addendum" was prepared subsequent to her recent review of 
the veteran's service medical records.  In addition, she 
commented that her impressions and diagnoses had been based 
not only on the veteran's current symptoms, but also on some 
"presumptions" based on the history she was provided 
regarding events that took place during the veteran's period 
of military service.  

Dr. Tassinari noted that the veteran sustained an orbital 
fracture "some time before the incident in question" 
(which, as noted in the introduction to this decision, 
service connection has been established and a 10 percent 
disability evaluation has been assigned).  In addition, she 
observed that on May 4, 1992, the service medical records 
reflect that the veteran was seen for complaints of 
dizziness; an elevated blood pressure reading was also noted.  
Dr. Tassinari added that several clinical follow-up reports 
show that the veteran complained of short of breath, light-
headedness, body sweats and chest pain.  In addition, there 
is an entry that indicates that the veteran sustained "chest 
trauma from fall 3 May 1992."  The in-service physician felt 
that the veteran had musculoskeletal chest pain due to the 
trauma and follow-up was recommended.  At that time, a 
notation indicated that the examiner found no evidence of 
heart disease.  Dr. Tassinari added that a subsequent entry 
indicated that the veteran had complained of having "chest 
pains times two to three weeks, tightness all day with 
occasional pain, [and] short of breath due to exertion."  
Finally, she notes that the service medical records reflect 
that an EKG revealed that the veteran had no ischemic 
changes.

Dr. Tassinari next pointed out that, during his in-service 
evaluations, no psychiatric examination was conducted.  Based 
on her interviews of the veteran and her review of his entire 
medical history, however, Dr. Tassinari concluded that the 
onset of panic disorder symptoms would certainly be 
consistent with the medical findings that she discussed 
above.  She indicated that, in the majority of patients, the 
onset of panic disorder symptoms typically seek treatment in 
emergency rooms, as the veteran did, or in clinic, for 
cardiac evaluation, "whereupon typically no results are 
found."  Dr. Tassinari reported, "As a result, 
documentation does not delineate specifically PTSD or panic 
disorder, since cardiac evaluation was being stressed at the 
time."  Furthermore, Dr. Tassinari stated, 

Putting together the data as seen in his 
records, however, with what subsequently 
occurred later and upon discharge (with 
further evaluations at various VA 
Hospitals, etc.) for cardiac pain which 
turned out to be non-existent, it is 
fairly clear that the trauma initiated 
his anxiety symptoms.  Eventually, also 
the situation occurring on base after the 
trauma accentuated his Post-Traumatic 
Stress Disorder.

II.  Analysis

The Board notes, at the outset, that the veteran has met his 
initial burden of showing that his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD and for a panic disorder with agoraphobia and dysthymic 
disorder, is "well grounded," meaning he has submitted 
evidence sufficient to show that the claim is at least 
"plausible...or capable of substantiation."  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  In addition, the Board 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).  It making this assessment, the Board 
observes that it appears that the special evidentiary 
procedures for PTSD claims based on personal assaults that 
were established in February 1996 in the in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III,  5.14(c) (Feb. 20, 1996) were 
not complied with and would generally require that the matter 
be remanded for that purpose.  See Patton v. West, 12 Vet. 
App. 272 (1999).  The Board concludes, however, that in light 
of the following decision establishing service connection for 
PTSD, as the Board's decision to proceed in this case without 
specific development in accordance with the procedures noted 
above, a remand is not necessary. 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  When, as here, a chronic disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period (such as the presumption for a 
psychosis manifested to a compensable degree within one year 
after discharge) applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
The presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Further, when, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other such 
point, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Based on a careful review of the record, the Board determines 
that, with the resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for PTSD is warranted.  The Board further finds that the 
preponderance of the evidence establishes that the veteran's 
panic disorder with agoraphobia and his dysthymic disorder 
also is related to his active military service.  In reaching 
these determinations, the Board notes, initially, that the 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
has offered guidance on the assessment of the probative value 
of medical opinion evidence.  The Court has instructed that 
it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Harder v. Brown, 5 Vet. App. 183, 188 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Further, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In doing so, the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Id. at 30; Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

A.  PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-395 (1996); and 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(a) (which govern claims for 
service connection, in general).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

In addition, the Board notes that, in the case of Cohen v. 
Brown 10 Vet. App. 128 (1997), the Court observed that Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, adopted by VA effective November 7, 1996, see 
61 Fed Reg. 52,700 (1996), substituted a subjective 
definition of what constitutes a stressor sufficient to 
support a diagnosis of PTSD; DSM-III and DSM-III-R (the Third 
Edition, and the Revised Third Edition, respectively) 
employed an objective standard, requiring that the claimed 
stressor be "outside the range of usual human experience" 
and be "markedly distressing to almost anyone."  As the 
Court stated, this change constituted a significant 
departure, and an alleged stressor relating to the veteran's 
military service, as now defined in DSM-IV, if verified, may 
support a diagnosis of PTSD.  Id. at 141; Suozzi v. Brown, 10 
Vet. App. 307, 310 (1997).

As noted above, the veteran essentially maintains that he 
currently suffers from an acquired psychiatric disorder, to 
include PTSD, as a result of the in-service personal assault 
as well as subsequent harassment by Sgt. [redacted].  As such, 
the in-service stressful event must be corroborated by other 
supporting evidence in the record.

The veteran's service personnel records do not reflect that 
the veteran served in combat, and indeed, the veteran does 
not claim otherwise.  However, there is no question that the 
veteran's claimed non-combat stressful experience associated 
with the May 3, 1992, personal assault has been corroborated.  
As discussed above, in an undated statement signed by the 
veteran, his roommate [redacted], and apparently, his 
two other roommates, each attests that the May 3, 1992, 
incident not only took place, but that it occurred in the 
manner reported by the veteran.  Further, in a DA Form 2823, 
dated on June 2, 1992, which is a sworn affidavit, Mr. [redacted] 
again essentially corroborated all the essential details of 
the incident as reported by the veteran.  Moreover, in 
another DA Form 2823, dated on June 5, 1992, Sgt. [redacted] 
also confirmed, in great detail, the basic elements of the 
veteran's claimed in-service stressful event.  Accordingly, 
the Board finds that the claimed in-service stress event has 
been verified by credible supporting evidence.  Thus, the 
remaining question is whether the veteran, in fact, suffers 
from PTSD as a result of his verified in-service stressor.

Clearly, the record contains both positive and negative 
evidence on this point.  The veteran's private treating 
psychiatrist, Dr. Tassinari, has submitted medical reports 
dated in April 1995, September 1997 and December 1998.  As 
noted above, she is a Professor of Psychiatry and Internal 
Medicine at The Albany Medical College.  In her latter two 
reports, she diagnosed the veteran as suffering from PTSD due 
to the in-service personal assault and subsequent harassment.  
In those reports, she makes clear that her findings, 
impressions and diagnosis were made subsequent to her 
treatment of the veteran, which included conducting of mental 
status evaluations, as well as her thorough review of the 
voluminous medical evidence in the claims folder.  In 
reaching this conclusion, she discussed her review of the 
veteran's service medical records as well as the post-service 
psychiatric and cardiovascular records and reports, including 
the June 1997 VA examination report.  In addition, the 
presentation of her conclusions was done in a well-reasoned 
manner, with numerous specific citations to the record.  
Further, she explained, in great detail, the course of the 
veteran's psychiatric disability over the years, and 
reconciled the panorama of mental and physical symptoms.  
Moreover, in reaffirming the diagnoses of panic disorder with 
agoraphobia and dysthymic disorder, she explained that these 
diagnoses were not inconsistent; rather, they were related.

Dr. Tassinari's conclusions, including her diagnosis of PTSD, 
are consistent with that of the two VA examiners who 
interviewed the veteran, performed mental status testing, and 
prepared the August 1995 and August and September 1997 
reports.  Significantly, one of the examiners is a VA 
physician who was identified as the Assistant Chief of 
Psychiatry at that VA medical facility.  In the September 
1997 report, which contains the most recent assessment of the 
veteran's psychiatric condition (the first two reports did 
not comment on whether the veteran had PTSD), the examiners 
diagnosed the veteran as having PTSD due to the in-service 
assault.

In addition, in a June 1998 report that was prepared by the 
Chief of Psychiatry at the of the VA Health Care Network of 
Upstate New York (Chief of Psychiatry), that physician 
indicated that, based upon his review of the veteran's 
medical history, the results of the mental status evaluation 
and his personal interview of the veteran that the veteran 
had PTSD.  Moreover, he attributed the disability to the in-
service stressful event and subsequent period of in-service 
"intimidation."  Further, of great significance, the Chief 
of Psychiatry commented that Dr. Tassinari and the physician 
who drafted the August 1995 and August and September 1997 
reports were each "board certified senior level 
psychiatrists with extensive experience in the field of PTSD 
and anxiety disorders."

Finally, also in support of the claim are the diagnoses of 
PTSD contained in the VA outpatient treatment records.

The evidence that suggests that the veteran does not suffer 
from PTSD is contained in the June 1997 and April and May 
1998 VA examination reports.  In the June 1997 report, the 
examiner concluded that the veteran's psychiatric 
symptomatology did not fulfill all of the criteria required 
for a diagnosis of PTSD.  The examiner explained that, 
although the veteran had dreams and nightmares relating to 
the incident and that he was "somewhat easily frightened," 
he did not appear to have PTSD from the in-service assault.  
Instead, the examiner indicated that, as a result of that 
assault, the veteran had a panic disorder that fulfilled all 
of the criteria set forth in the DSM-IV.  As Dr. Tassinari 
explained, however, a diagnosis of panic disorder is not 
inconsistent with a diagnosis of PTSD.

The April 1998 VA examination report reflects that the 
examiner concluded that the veteran did have PTSD.  In doing 
so, the examiner characterized the claimed in-service 
stressful event as "a trivial bit of trauma."  In addition, 
he described the incident as one that involved "being rolled 
out of an army cot."  Similarly, the May 1998 examiner, in 
ruling out a diagnosis of PTSD, explained that the veteran 
was never in a life-threatening situation.

As discussed above, however, the Court has taken judicial 
notice that, with the adoption of DSM-IV, a subjective 
definition of what constitutes a stressor has been 
substituted for a more objective one.  To reiterate, DSM-III 
and DSM-IIIR required that the claimed stressful event be 
"outside the range of usual human experience" and be 
"markedly distressing to almost anyone."  As the Court 
stated, this change constituted a significant departure.  
Further, in Cohen, the Court indicated that, in adopting the 
subjective standard contained in DSM-IV, VA also adopted the 
"eggshell plaintiff rule."  Id at 141.  The Court explained 
that, pursuant to this principle, when an actor's wrongful 
act causes injury, that actor is fully liable for the 
resulting damage even though the injured claimant had a 
preexisting condition that made the consequences of the 
wrongful act more severe than they would have been for a 
normal victim.  Id.  

In addition, the April 1998 examiner's characterization of 
the in-service event as "being rolled out of an army cot" 
conflicts with the sworn statements of record that indicate 
that the veteran was forcibly removed from his bunk.  In this 
regard, the Board points out that the evidence includes not 
only the veteran's sworn statements and testimony, but also 
that of at least one of his roommates, who witnessed the 
incident, as well as that of Sgt. [redacted], who acknowledges 
that the veteran's account of the assault is accurate.  
Further, notwithstanding the May 1998 examiner's conclusion 
that the veteran does not have PTSD, he listed that 
disability on Axis IV, which pertains to the severity of 
psychosocial stressors.  As such, although he did not 
diagnose PTSD, by listing it as a psychosocial stressor, he 
contradicts his own diagnosis.

In conclusion, the Board finds that, under the circumstances 
of this case, with resolution of all reasonable doubt in the 
veteran's favor, the veteran has satisfied all three elements 
necessary for a claim for service connection for PTSD, i.e. a 
clear current diagnosis of the disorder, credible supporting 
evidence that an in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Accordingly, service connection for 
PTSD is warranted.


B.  A panic disorder with agoraphobia and a dysthymic 
disorder

As a preliminary matter, the Board observes that all of the 
medical evidence indicates that the veteran suffers from a 
panic disorder and most indicates that he also has a 
dysthymic disorder.  In this regard, the Board observes that 
none of the medical evidence challenges the latter diagnosis.  
In addition, as discussed above, it is clear that the veteran 
experienced psychiatric trauma during service.  This claim 
thus turns on a determination of whether the evidence shows 
that the veteran's a panic disorder with agoraphobia and his 
dysthymic disorder are etiologically related to the veteran's 
period of service.  As noted above, the Board concludes that 
the preponderance of the evidence reflects that it does, and 
that service connection is thus warranted.

The medical evidence that contains an opinion with respect to 
the etiology of the veteran's a panic disorder with 
agoraphobia and/or dysthymic disorder consists of the 
following: the April 1995, September 1997 and December 1998 
reports prepared by Dr. Tassinari; the August 1995 and August 
and September 1997 VA medical reports prepared two VA 
examiners, including the Assistant Chief of Psychiatry at the 
VA medical facility; the June 1997 VA psychiatric examination 
report; the April 1998 VA examination report; the May 1998 VA 
psychiatric examination report; and the July 1998 addendum to 
the May 1998 report.

Dr. Tassinari, the veteran's private treating psychiatrist, 
and the VA physician who examined both the veteran and his 
medical records and who prepared the August 1995 as well as 
August and September 1997 VA medical reports, both concluded 
that the veteran has these disorders due to the in-service 
personal assault.  Moreover, as noted above, each of these 
psychiatrists was described by Chief of Psychiatry at the of 
the VA Health Care Network of Upstate New York as "board 
certified senior level psychiatrists with extensive 
experience in the field of PTSD and anxiety disorders."  
Moreover, the VA examiner who conducted the June 1997 VA 
psychiatric examination, and who disagreed with their finding 
that the veteran has PTSD, agreed with their conclusion 
regarding both the diagnosis and the etiology of these 
disabilities.

By contrast, the only medical evidence that contains an 
"unfavorable" opinion with respect to the etiology of these 
disabilities consists of the April and May 1998 VA 
examination reports, including the July 1998 addendum to the 
latter report.  A review of the April 1998 report shows that, 
although he diagnosed the veteran as having a panic disorder, 
he concluded that it was not related to service.  However, 
the examiner offered no basis for that conclusion.  Further, 
the May 1998 examiner, who also diagnosed the veteran as 
having a panic disorder with agoraphobia, simply opined that 
the "connection" between that disorder and the veteran's 
period of service "was unclear."  As such, that physician 
was equivocal about the relationship, and certainly was not 
ruling it out.  Finally, in the July 1998 addendum, another 
physician, who indicated that he had discussed the matter 
with the May 1998 examiner, reported that, in employing the 
above language, the May 1998 examiner "meant that he had 
seen no clear relationship with the diagnosis of panic 
disorder and his military service."  As such, the addendum 
reveals that the May 1998 remained equivocal about whether 
there was a relationship.

In sum, in light of the foregoing, the preponderance of the 
medical evidence indicates that these disabilities are 
related to service.  Moreover, in making this determination, 
the Board points out that it finds conclusions offered by Dr. 
Tassinari's and by the Assistant Chief of Psychiatry to be 
particularly persuasive.  Those opinions were based on the 
physicians' extensive personal examinations of the veteran, 
their status as "board certified senior level psychiatrists 
with extensive experience in the field of PTSD and anxiety 
disorders," which they brought to their analysis of the 
evidence, as well as their well reasoned conclusions.  
Moreover, the June 1997 agreed with their conclusion, and the 
May 1998 examiner, as noted above, remains equivocal.  Only 
the April 1998 VA examiner opined that the veteran's panic 
disorder was not related to service; however, as noted above, 
he offered no basis for that conclusion.  Accordingly, 
service connection for a panic disorder with agoraphobia and 
a dysthymic disorder is warranted.


ORDER

Service connection for PTSD, a panic disorder with 
agoraphobia and a dysthymic disorder is granted.


REMAND

Also before the Board is the veteran's claim for service 
connection for a heart disability.  The veteran's service 
medical records show that, subsequent to the May 1992 
incident, he was seen on several occasions for complaints of 
chest pains of unknown etiology.  In addition, the service 
medical records reflect numerous elevated blood pressure 
readings.  Further, service physicians indicated that 
hypertension was to be ruled out.  A service examiner, 
however, suspected that the increase in the veteran's blood 
pressure was related to stress.  Subsequent to the veteran's 
discharge from active duty, he has been treated on numerous 
occasions for complaints pertinent to his claim for service 
connection for heart disability.  The post-service medical 
records show that he was repeatedly diagnosed as suffering 
from atypical chest pains, which were noted to be apparently 
not cardiac in origin.  However, a private hospitalization 
report, dated in January 1994, indicates that the veteran had 
been hospitalized for approximately one week and that he was 
diagnosed as suffering from angina pectoris and cardiomegaly.  
In addition, a March 1994 private hospital discharge summary 
reflects that he was diagnosed as having hypertension with 
left ventricular hypertrophy.  That same report indicates, 
however, that the veteran was diagnosed as having no evidence 
of coronary disease and of chest pain of a "cause 
uncertain."  

Further, the June 1997 VA cardiovascular examination report 
reflects that the veteran was diagnosed as having atypical 
chest pain; high blood pressure, not controlled; and slight 
cardiomegaly.  In addition, the physician stated that the 
veteran's actual description of his chest pain was an 
atypical chest pain that was not really characteristic of 
angina.  The physician further commented that his review of 
the diagnostic findings raised a question as to whether the 
veteran actually had a cardiac condition.  In this regard, he 
pointed out that it was possible that his EKG findings, which 
showed a T-wave inversion in the lateral lead that was 
consistent with lateral ischemia, and which was the only 
consistent abnormality found other than high blood pressure, 
"may be a normal variant for this particular patient."

In addition, in the context of discussing the veteran's 
psychiatric disabilities in a September 1997 VA psychiatric 
report, another physician indicated that the veteran's panic 
disorder with agoraphobia "include[ed] recurrent unexpected 
panic attacks marked by chest pains, palpitations, [and a] 
pounding heart."  Moreover, in a September 1997 private 
medical report, Dr. Tassinari stated, "At the present time, 
the diagnosis of heart disease has apparently been ruled 
out."

As stated above, the veteran's claims folder could not be 
located and a rebuilt claims folder has been furnished to the 
Board for appellate purposes.  Further, as noted above, 
during his December 1998 hearing, the veteran submitted 
copies of his service medical records, which prior to that, 
had not been located.  

In addition, among the items that remain outstanding is a 
copy of the rating decision that initially denied the 
veteran's claim for service connection for a heart disorder.  
A review of the Supplemental Statements of the Case 
discloses, however, that the veteran's claim was denied on 
the ground that he did not suffer from a cardiac condition.

Thus, the Board is presented with conflicting medical 
evidence with respect to whether the veteran indeed has a 
heart disability.  Under these circumstances, further medical 
evaluation of the veteran is required in order to clarify his 
current diagnosis before a decision concerning his appeal can 
be made.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since May 1998, from all 
pertinent VA medical facilities, as well 
as from any other facility or source 
identified by the veteran.  However, if 
any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the current nature, extent and 
etiology any cardiovascular disability, 
including hypertension, found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All necessary 
tests and clinical studies should be 
accomplished, and all clinical findings 
must be reported in detail.  The examiner 
should indicate all cardiovascular 
symptomatology and all cardiovascular 
diagnoses found to be present.  In 
addition, the physician should indicate 
whether such cardiovascular 
symptomatology and/or diagnoses are 
manifesations of the veteran's service-
connected psychiatric disabilities, or 
rather, whether they are manifestations 
of separate cardiac disease.  If the 
physician concludes that the veteran does 
indeed suffer from cardiovascular 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that that cardiovascular 
disability is related to complaints or 
treatment noted during service.  Further, 
if hypertension is diagnosed, the 
physician should indicate whether that 
disability initially became manifest 
during service or within one year of his 
discharge, i.e., June 1993.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.

All examination findings, along with the 
complete rationale for any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, should be set 
forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, including 
conducting any other medical 
examinations, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for heart disability 
in light of all pertinent evidence of 
record (specifically to include that 
associated with the record since the last 
supplemental statement of the case, 
regardless of whether received directly 
by the Board, and that received in 
connection with the development requested 
herein), and all applicable laws, 
regulations, and case law.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument within the 
appropriate period.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

